DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 07/02/2021 for response of the office action mailed on 04/02/2021.  Independent claim 1 is amended . Claims 10-11 are cancelled. Therefore, claims 1-9  and  12-14 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Objections
Claims  13-14 are objected to because of the following informalities: 
Claim 13 in line 2, “the steps of” should be replaced by ”step of”.
Claim 14 in line 2, “a time management unit” should be replaced by ”the time management unit.
Claim 14 in line 2, “claim 10” should be replaced by ” claim 12”, as claim 10 is cancelled.
        Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations  “wherein the time management unit is configured to control the switch by means of the time information when the radio unit is deactivated.”  in independent claim 1,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the  time management unit …." is mentioned  in ¶0006, ¶0008, ¶0009, ¶0018, ¶0025, ¶0029, ¶0030, ¶0055-¶0061, ¶0075 along with Fig. 2, 3, & 5 but there is insufficient corresponding structure defined for the claimed term " time management unit ……."  in the specification.   Therefore, the independent claim 1 is indefinite and rejected along with all dependent claims 2-9 & 12-14  under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8 and  12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramolini et al. (WO 2013/156945 as submitted in IDS), Ramolini hereinafter, in view of  Loeffler et al. (2012/0132710 as submitted in IDS), Loeffler hereinafter.

Re. Claim 1,  Ramolini teaches a battery-operated field device (Fig.2), comprising: an energy storage means (Fig. 2, charging pack, 13); a time management unit (Fig. 2, control unit, 7), which is connected to the energy storage means via a first line (Fig.1-4/Fig.9-10 & Page 4 / line 3:7 - control unit calculates the charging time necessary for bringing the charge voltage from the value detected after the transmission to the predetermined complete charging value, so as to activate again the connection to the battery at a specific time depending on the charging time and on the scheduled transmission time. Fig.1-4/Fig.9-10 & Page 10 / line 22:29 - The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR (e.g. at a specific day and time in the day); … After the transmission, the control unit 7 calculates the charging time ΔT necessary to bring the voltage value on the charging pack..As shown in Fig.2,  control unit is connected to charging pack 13); and a radio unit (Fig.2 , transmitter 8, Fig. 5,  sensor 6), which is connected to the energy storage means via a switch (Fig. 2, regulating circuit 14, an electronic switch), wherein the switch is configured to activate and deactivate at least the radio unit (Fig.1-5/Fig.9-10 & Page 8 / line 5:12 –  The voltage supplied from the battery 11 is supplied at the ends of the transmitter 8 and of the charging pack 13 through a voltage regulating circuit 14 controlled by the control unit 7 comprising a microcontroller. ……the regulating circuit 14 is an electronic switch that opens or closes the connection between the battery 11 and the charging pack 13. Thus the control unit 7 controls the charging cycles of the charging pack 13 and it keeps the energy consumptions under control. Fig.1-5/Fig.9-10 & Page 11 / line 13:16 - the control unit 7 controls the buck converter 16 by disconnecting  (i.e., deactivates) the connection between the charging pack 13 and the transmitter 8 during the charging phases of the charging pack 13 so as to optimize them and to reduce the consumptions (and leakages) of the system. Fig.1-5/Fig.9-10 & Page 12 / line 1:4 - Once the charging time is known, the control unit activates again the connection to the battery at a time calculated depending on the charging time and on the transmission time, particularly the connection is restored and the charging starts at a time TIN= TTR- ΔT.  Fig.1-5/Fig.9-10 & Page 13 / line 18:22 -  control unit 7 disables (i.e., deactivates)  the limiter 18 and it goes in a standby condition reducing the energy consumptions. After a predetermined time, for example 2s, an internal clock of the control unit 7 activates it again and in turn it activates the limiter 18 allowing the sensor to quickly leave the standby condition) , and wherein the time management unit is configured to control the switch by means of the time information when the radio unit is deactivated  (Fig.1-5/Fig. 9-10 & Page 12 / line 22:29 -  The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR; before transmitting the data the control unit disconnects (i.e., deactivates)   the booster circuit from the battery, such that the transmission takes place by using only the energy stored in the charging pack 13. After the transmission, the control unit 7 calculates the charging time DT necessary to bring the voltage value on the charging pack from the value detected after the transmission to 4.8 V necessary for storing the energy necessary for a following transmission. Fig.1-5/Fig. 9-10 & Page 12 / line 1:4 - Once the charging time is known, the control unit activates again the connection to the battery at a time calculated depending on the charging time and on the transmission time, particularly the connection is restored and the charging starts at a time TIN= TTR- ΔT. ).
Yet, Ramolini does not expressly teach wherein the radio unit is configured to transmit time information about a next measurement to the time management unit via a first interface and/or to receive said time information from the time management unit, when the switch is activated.
However, in the analogous art, Loeffler explicitly discloses wherein the radio unit (Fig.1A-B, 102) is configured to transmit time information about a next measurement to the time management unit via a first interface and/or to receive said time information from the time management unit, when the switch is activated. (Fig. 1- 5 & ¶0072 - RFID sensor system 500 may comprise a time monitoring device 520.  The time monitoring device 520 may determine, e.g., the point(s) in time at which one or more measurands 402 are to be detected. …. the time monitoring device 520 is connected to the energy management 410 and/or to the control module 420. …the energy management device 410 may take care to ensure that the time monitoring device 520 is permanently supplied with energy directly from the alternating electromagnetic field or with energy from the energy store if the alternating electromagnetic field has insufficient energy density.  If a point in time is reached when a measurand 402 is to be detected, the time monitoring device 520 may activate by a signal transmitted to the energy management device 410 and/or to the control module 420--energy supply of the RFID sensor system by means of the energy store 120, and detection of the measurand 402 on the part of a sensor 430 of the data detection module 210. Also, see claim 16, a time monitoring device configured to determine a starting time of the second time interval, the energy supply of the RFID component on the part of the energy store being activated on the basis of the determined starting time of the second time interval, and the energy store being configured to supply the time monitoring device with energy.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ramolini’s invention of static gas meters comprising radio transmitter to include  Loeffler’s invention of a system and a method for supplying an RFID (radio-frequency identification) component with energy,  because it generates a carrier signal so as to provide stored energy to a RFID component at an antenna interface of the RFID component on the basis of the generated carrier signal, supplying the RFID component with stored energy in order to maintain its functionality during a time interval later, when, energy induced by an alternating electromagnetic field is not sufficient for supplying the RFID component.  (¶0013, Loeffler)
Re. Claim 4, Ramolini and Loeffler teach claim 1.
Ramolini also teaches further comprising: a console (Fig.1/10-11, display unit, 10), which is either connected via a further line to the energy storage means or has another energy storage means, wherein the time management unit is configured to transmit the time information to the console and/or to receive said time information from the console. (Fig.1-4/Fig.9-10 & Page 7 / line 2:6 - By a suitable actuator 90, the control unit then controls a valve 9, inside the meter, that opens or closes the gas passage from the pipe network to the user service pipe. Then the meter is provided with a LCD display 10 for an operator to read the consumption measurement. Fig.1-4/Fig.9-10 & Page 10 / line 22:29 - The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR (e.g. at a specific day and time in the day); … After the transmission, the control unit 7 calculates the charging time ΔT necessary to bring the voltage value on the charging pack.  Fig.1-4/Fig.9-10 & Page 18 / line 21:22 - control unit can be arranged for transmitting an alarm signal or for displaying such signal on the display. Fig.1-4/Fig.9-10 & Page 16 / line 4:8 - gas meter is equipped with a transceiver 8 that receives and transmits data from/ to a remote server, directly (GPRS connection) or by a concentration apparatus that manages several meters, and in turn it connects to the remote server through a GPRS connection).

Re. Claim 5, Ramolini and Loeffler teach claim 1.
Ramolini further teaches further comprising: a measuring front end and/or a display front end, which is connected to the energy storage means via the switch; wherein the measuring front end is configured to measure a measured value comprising a fill level, a flow, or a pressure; and the display front end is configured to display the measured value. (Fig.1-4/Fig.9-10 & Page 6/line 28:29 to  Page 7 / line 2:6 – A sensor 6, arranged inside the measuring compartment, detects the gas flow required by the user. The sensor 6 is connected to a control unit 7 that processes the measurements of the sensor, stores the measurement value and it transmits it by activating a transmitter 8.  By a suitable actuator 90, the control unit then controls a valve 9, inside the meter, that opens or closes the gas passage from the pipe network to the user service pipe. Then the meter is provided with a LCD display 10 for an operator to read the consumption measurement. Fig.1-4/Fig.9-10 & Page 8/line 8:11 - regulating circuit 14 is an electronic switch that opens or closes the connection between the battery 11 and the charging pack 13. … the control unit 7 controls the charging cycles of the charging pack 13 and it keeps the energy consumptions under control as shown in figure 3. Also, see claim 8).
Re. Claim 6, Ramolini and Loeffler teach claim 5.
Yet, Ramolini does not expressly teach wherein the radio unit is further configured to transmit the time information and/or the measured value to another field device and/or to receive the time information and/or the measured value from said another field device.
However, in the analogous art, Loeffler explicitly discloses wherein the radio unit (Fig.6, 615) is further configured to transmit the time information and/or the measured value to another field device and/or to receive the time information and/or the measured value from said another field device. (Fig. 1- 5 & ¶0072 - RFID sensor system 500 may comprise a time monitoring device 520.  The time monitoring device 520 may determine, e.g., the point(s) in time at which one or more measurands 402 are to be detected. …. the time monitoring device 520 is connected to the energy management 410 and/or to the control module 420. …the energy management device 410 may take care to ensure that the time monitoring device 520 is permanently supplied with energy directly from the alternating electromagnetic field or with energy from the energy store if the alternating electromagnetic field has insufficient energy density.  If a point in time is reached when a measurand 402 is to be detected, the time monitoring device 520 may activate by a signal transmitted to the energy management device 410 and/or to the control module 420--energy supply of the RFID sensor system by means of the energy store 120, and detection of the measurand 402 on the part of a sensor 430 of the data detection module 210. Also, see claim 16, a time monitoring device configured to determine a starting time of the second time interval, the energy supply of the RFID component on the part of the energy store being activated on the basis of the determined starting time of the second time interval, and the energy store being configured to supply the time monitoring device with energy.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ramolini’s invention of static gas meters comprising radio transmitter to include  Loeffler’s invention of a system and a method for supplying an RFID (radio-frequency identification) component with energy,  because it generates a carrier signal so as to provide stored energy to a RFID component at an antenna interface of the RFID component on the basis of the generated carrier signal, supplying the RFID component with stored energy in order to maintain its functionality during a time interval later, when, energy induced by an alternating electromagnetic field is not sufficient for supplying the RFID component.  (¶0013, Loeffler)
Re. Claim 7, Ramolini and Loeffler teach claim 5.
Yet, Ramolini does not expressly teach wherein the radio unit and/or the console is further configured to transmit the time information and/or the measured value to a server and/or to receive the time information and/or the measured value from the server.
However, in the analogous art, Loeffler explicitly discloses  wherein the radio unit (Fig.6, 615) and/or the console is further configured to transmit the time information and/or the measured value to a server and/or to receive the time information and/or the measured value from the server (Fig. 1- 5 & ¶0072 - RFID sensor system 500 may comprise a time monitoring device 520.  The time monitoring device 520 may determine, e.g., the point(s) in time at which one or more measurands 402 are to be detected. …. the time monitoring device 520 is connected to the energy management 410 and/or to the control module 420. …the energy management device 410 may take care to ensure that the time monitoring device 520 is permanently supplied with energy directly from the alternating electromagnetic field or with energy from the energy store if the alternating electromagnetic field has insufficient energy density.  If a point in time is reached when a measurand 402 is to be detected, the time monitoring device 520 may activate by a signal transmitted to the energy management device 410 and/or to the control module 420--energy supply of the RFID sensor system by means of the energy store 120, and detection of the measurand 402 on the part of a sensor 430 of the data detection module 210. Also, see claim 16, a time monitoring device configured to determine a starting time of the second time interval, the energy supply of the RFID component on the part of the energy store being activated on the basis of the determined starting time of the second time interval, and the energy store being configured to supply the time monitoring device with energy.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ramolini’s invention of static gas meters comprising radio transmitter to include  Loeffler’s invention of a system and a method for supplying an RFID (radio-frequency identification) component with energy,  because it generates a carrier signal so as to provide stored energy to a RFID component at an antenna interface of the RFID component on the basis of the generated carrier signal, supplying the RFID component with stored energy in order to maintain its functionality during a time interval later, when, energy induced by an alternating electromagnetic field is not sufficient for supplying the RFID component.  (¶0013, Loeffler)



Re. Claim 8, Ramolini and Loeffler teach claim 5.
Ramolini also teaches further comprising: a processing and control unit, which is configured to receive and process the measured value from the measuring front end and/or to process and transmit the measured value to the display front end.( Fig.1-4/Fig.9-10 & Page 7 / line 2:6 - By a suitable actuator 90, the control unit then controls a valve 9, inside the meter, that opens or closes the gas passage from the pipe network to the user service pipe. Then the meter is provided with a LCD display 10 for an operator to read the consumption measurement. Fig.1-4/Fig.9-10 & Page 10 / line 22:29 - The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR (e.g. at a specific day and time in the day); … After the transmission, the control unit 7 calculates the charging time ΔT necessary to bring the voltage value on the charging pack.  Fig.1-4/Fig.9-10 & Page 18 / line 21:22 - control unit can be arranged for transmitting an alarm signal or for displaying such signal on the display. Fig.1-4/Fig.9-10 & Page 16 / line 4:8 - gas meter is equipped with a transceiver 8 that receives and transmits data from/ to a remote server, directly (GPRS connection) or by a concentration apparatus that manages several meters, and in turn it connects to the remote server through a GPRS connection).

Re. Claim 12, Ramolini and Loeffler teach claim 1.
 Ramolini further teaches  activating  the radio unit by means of the switch; and receiving  the time information by means of the radio unit and transmitting the time information to  the time management unit, wherein the time management unit is configured to control the switch by means of the time information, deactivating the radio unit by means of the switch, and activating the radio unit by means of the switch on the basis of the time information. (Fig.1-5/Fig.9-10 & Page 4 / line 3:7 - control unit calculates the charging time necessary for bringing the charge voltage from the value detected after the transmission to the predetermined complete charging value, so as to activate again the connection to the battery at a specific time depending on the charging time and on the scheduled transmission time. Fig.1-5/Fig.9-10 & Page 8 / line 5:12 –  The voltage supplied from the battery 11 is supplied at the ends of the transmitter 8 and of the charging pack 13 through a voltage regulating circuit 14 controlled by the control unit 7 comprising a microcontroller. ……the regulating circuit 14 is an electronic switch that opens or closes the connection between the battery 11 and the charging pack 13. Thus the control unit 7 controls the charging cycles of the charging pack 13 and it keeps the energy consumptions under control. Fig.1-4/Fig.9-10 & Page 8 / line 8:20 -  regulating circuit 14 is an electronic switch that opens or closes the connection between the battery 11 and the charging pack 13. ….The control unit 7 is programmed for activating the transmitter and for transmitting the measurements of the sensor every tl seconds, for example every 12 hours. .. The control unit 7 controls the regulating circuit 14 and therefore it connects the charging pack 13 to the battery 11 at a moment tO, prior to time tl of the beginning of the transmission. Fig.1-5/Fig.9-10 & Page 11 / line 13:16 - the control unit 7 controls the buck converter 16 by disconnecting  (i.e., deactivates) the connection between the charging pack 13 and the transmitter 8 during the charging phases of the charging pack 13 so as to optimize them and to reduce the consumptions (and leakages) of the system. Fig.1-5/Fig.9-10 & Page 12 / line 1:4 - Once the charging time is known, the control unit activates again the connection to the battery at a time calculated depending on the charging time and on the transmission time, particularly the connection is restored and the charging starts at a time TIN= TTR- ΔT.  Fig.1-5/Fig.9-10 & Page 13 / line 18:22 -  control unit 7 disables (i.e., deactivates)  the limiter 18 and it goes in a standby condition reducing the energy consumptions. After a predetermined time, for example 2s, an internal clock of the control unit 7 activates it again and in turn it activates the limiter 18 allowing the sensor to quickly leave the standby condition).

Re. Claim 13, Ramolini and Loeffler teach claim 12.
Ramolini further teaches the method comprising the steps of : providing a console; and transmitting or receiving the  time information to or from the console. (Fig.1-4/Fig.9-10 & Page 7 / line 2:6 - By a suitable actuator 90, the control unit then controls a valve 9, inside the meter, that opens or closes the gas passage from the pipe network to the user service pipe. Then the meter is provided with a LCD display 10 for an operator to read the consumption measurement. Fig.1-4/Fig.9-10 & Page 10 / line 22:29 - The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR (e.g. at a specific day and time in the day); … After the transmission, the control unit 7 calculates the charging time ΔT necessary to bring the voltage value on the charging pack.  Fig.1-4/Fig.9-10 & Page 18 / line 21:22 - control unit can be arranged for transmitting an alarm signal or for displaying such signal on the display. Fig.1-4/Fig.9-10 & Page 16 / line 4:8 - gas meter is equipped with a transceiver 8 that receives and transmits data from/ to a remote server, directly (GPRS connection) or by a concentration apparatus that manages several meters, and in turn it connects to the remote server through a GPRS connection).
Re. Claim 14, Ramolini and Loeffler teach claim 12. (See objection / minor issue)
Ramolini further teaches a nontransitory computer-readable storage medium having a program stored therein, which, when executed in a time management unit and/or in a processing and control unit, instructs the time management unit and/or the processing and control unit to perform (Fig.1-4/Fig.9-10 & Page 4 / line 3:7 - control unit calculates the charging time necessary for bringing the charge voltage from the value detected after the transmission to the predetermined complete charging value, so as to activate again the connection to the battery at a specific time depending on the charging time and on the scheduled transmission time. Fig.1-4/Fig.9-10 & Page 10 / line 17:29 –control unit 7 disconnects the connection between the battery 11 and the charging pack 13 during the transmission of the consumption measurements (or each datum related thereto and stored in the memory of the electronics) by the transmitter 8 ..The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR (e.g. at a specific day and time in the day); … After the transmission, the control unit 7 calculates the charging time ΔT necessary to bring the voltage value on the charging pack).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramolini , in view of  Loeffler, further in view of Lawson et al. (2013/0211870), Lawson hereinafter.

Re. Claim 2, Ramolini and Loeffler teach claim 1.
Yet, Ramolini and Loeffler do not expressly teach  wherein the time information is an absolute time, a relative time, a combination and/or a repetition of the absolute time or the relative time.
However, in the analogous art, Lawson explicitly discloses wherein the time information is an absolute time, a relative time, a combination and/or a repetition of the absolute time or the relative time. (Fig. 13 & ¶0092 - To accurately represent temporal relationships between supply chain events reported by diverse industrial devices, industrial and supply chain data provided by devices 404 should be time-stamped using a common synchronized time standard.  Accordingly, in order to accurately determine when an event at a first supply chain entity occurred relative to an event at a second supply chain entity, the internal device clocks used by the respective devices 404 to time-stamp the data should be synchronized.  To this end, data sourcing devices can include time stamp components configured to synchronize the internal clocks with a common clock maintained on the cloud platform. Fig. 13 & ¶0093 - Time stamp components 13101 and 13102  associated with industrial devices 13081 and 13082 can then apply time stamps to their respective data based on the times provided by synchronized device clocks 13121 and 13122 .  In this way, data events at each location will be accurately time stamped using a common clock standard that accurately reflects when an event at one location occurred relative to an event at the other location.  ….. internal device clocks  13121  and  13122 have been synchronized with a global or centralized clock, time stamps may still be viewed locally at the industrial devices 13081 and 13082 according to their respective local time zones).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 
Re. Claim 3, Ramolini, Loeffler and Lawson  teach claim 2.
Yet, Ramolini and Loeffler do not expressly teach wherein the time information is used for  a temporal synchronisation of the battery-operated field device.
However, in the analogous art, Lawson explicitly discloses wherein the time information is used for  a temporal synchronisation of the battery-operated field device. (Fig. 1-13 & ¶0092 - To accurately represent temporal relationships between supply chain events reported by diverse industrial devices, industrial and supply chain data provided by devices 404 should be time-stamped using a common synchronized time standard. ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ramolini’s invention of static gas meters comprising radio transmitter and Loeffler’s invention of a system and a method for supplying an RFID (radio-frequency identification) component with energy to include Lawson’s invention of a system and a method for real-time tracking of product using a cloud platform,  because it delivers an efficient mechanism in analyzing potential correlations between data sets generated at the various stages of a supply chain by providing an accurate and near real-time product tracking mechanism through the supply chain (¶0005-¶0009, Lawson)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramolini , in view of  Loeffler, further in view of Struhsaker et al. (20190281370), Struhsaker hereinafter.

Re. Claim 9, Ramolini and Loeffler teach claim 1.
Yet, Ramolini and Loeffler do not expressly teach wherein the radio unit is a transmitter and/or receiver of a low-energy wide area network.
However, in the analogous art, Struhsaker discloses wherein the radio unit is a transmitter and/or receiver of a low-energy wide area network. (Fig. 3-6 & ¶0067 - The IoT radio interface (324) uses the IoT radio antenna (322) to communicate with one or more IoT devices such as the monitoring devices (104).  The IoT interface may be based on a low power wide area network standard such as, for example, LoRa. Fig. 3-6 & ¶0074  - The IoT transceiver (410) may be configured to communicate with one or more access points, using an IoT protocol such as LoRa).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ramolini’s invention of static gas meters comprising radio transmitter and Loeffler’s invention of a system and a method for supplying an RFID (radio-frequency identification) component with energy to include Struhsaker’s invention of a network-based sensor system,  because it provides a mechanism for tracking location of moving items or persons, for various reasons such as to provide security, to optimize certain operations, e.g., in industrial environments or logistic applications, and/or to provide useful instructions to a tracked person. (¶0002-¶0003, Struhsaker).



Response to Arguments
Earlier claim objections have been withdrawn following the amendments of claim languages but a new sets of claim objections are raised as mentioned supra.   

Applicant's arguments filed  on 07/02/2021 have been fully considered but they are not persuasive.

Regarding remarks in pages 6-7 for independent claim 1, applicant argues that Ramolini fails to teach, ”wherein the switch is configured to activate and deactivate at least the radio unit “. Examiner  respectfully disagrees with the applicant. Ramolini discloses in line 5:12 of Page 8 along with Fig.1-5 & Fig.9-10, “The voltage supplied from the battery 11 is supplied at the ends of the transmitter 8 and of the charging pack 13 through a voltage regulating circuit 14 controlled by the control unit 7 comprising a microcontroller. ……the regulating circuit 14 is an electronic switch that opens or closes the connection between the battery 11 and the charging pack 13. Thus the control unit 7 controls the charging cycles of the charging pack 13 and it keeps the energy consumptions under control”,  further  in line 13:16  of Page 11 along with Fig.1-5 & Fig.9-10, “control unit 7 controls the buck converter 16 by disconnecting  (i.e., deactivates) the connection between the charging pack 13 and the transmitter 8 during the charging phases of the charging pack 13 so as to optimize them and to reduce the consumptions (and leakages) of the system“, continues  in line 1:4  of Page 12 along with Fig.1-5 & Fig.9-10, “Once the charging time is known, the control unit activates again the connection to the battery at a time calculated depending on the charging time and on the transmission time, particularly the connection is restored and the charging starts at a time TIN= TTR- ΔT “, also in line 18:22 of page 13 along with Fig.1-5 & Fig.9-10,”control unit 7 disables (i.e., deactivates)  the limiter 18 and it goes in a standby condition reducing the energy consumptions.  control unit 7 activates it again and in turn it activates the limiter 18 allowing the sensor to quickly leave the standby condition”.
Applicant further asserts that Ramolini fails to teach, “wherein the time management unit is configured to control the switch by means of the time information when the radio unit is deactivated “. Examiner  respectfully disagrees with the applicant. Ramolini discloses in line 22:29 of page 12 along with Fig.1-5 & Fig. 9-10, “The control unit is programmed for transmitting the data by using the transmission module at a predetermined time moment TTR; before transmitting the data the control unit disconnects (i.e., deactivates)   the booster circuit from the battery, such that the transmission takes place by using only the energy stored in the charging pack 13. After the transmission, the control unit 7 calculates the charging time DT necessary to bring the voltage value on the charging pack from the value detected after the transmission to 4.8 V necessary for storing the energy necessary for a following transmission“. Ramolini further discloses in line 1:4 of page 12 along with Fig.1-5 & Fig. 9-10,”Once the charging time is known, the control unit activates again the connection to the battery at a time calculated depending on the charging time and on the transmission time, particularly the connection is restored and the charging starts at a time TIN= TTR- ΔT “. 

Arguments regarding the secondary reference (Sabella et al. [Wingdings font/0xF3] 2018/0183855) is moot as a new reference (Loeffler et al. [Wingdings font/0xF3] 2012/0132710 as submitted in IDS) is used for the current office action.


For these reasons, it is maintained that independent claim 1  is unpatentable over Ramolini, in view of Loeffler (a new reference [Wingdings font/0xF3]  2012/0132710 as submitted in IDS).

As all other dependent claims depend either directly or indirectly from the independent claim 1  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467